 Case 2:21-cv-00771-KM-ESK Document 4 Filed 01/19/21 Page 1 of 3 PageID: 49




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

RICHARD M. ZELMA,                          :
                                           :
                     Plaintiff,            :
                                           :
              v.                           :
                                           : Civil Action No: 2:21-cv-00771
HEALTH MARKETS LLC; a/k/a                  :
HEALTH MARKETS INSURANCE                   :
AGENCY, INC. a/k/a, d/b/a                  :
INSPHERE INSURANCE                         :
SOLUTIONS, INC.: and DARON                 :
ROBERTSON and BROADPATH                    :
INC. n/k/a BROADPATH, LLC, a/k/a           :
BROADPATH HEALTH CARE                      :
                                           :
                     Defendants.

                                  ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter the appearance of the below named as counsel for the defendants, Daron

Robertson and BroadPath, Inc. n/k/a BroadPath LLC, a/k/a BroadPath Health Care, in the above-

captioned mater.

                                           Respectfully submitted,

                                           THOMAS PASCHOS & ASSOCIATES, P.C.

                                           BY:    /s/ Thomas Paschos
                                                  Thomas Paschos, Esquire
Dated: January 19, 2021                           30 North Haddon Avenue, Suite 200
                                                  Haddonfield, NJ 08033
                                                  (856) 354-1900
                                                  tpaschos@paschoslaw.com
                                                  for Defendants, Daron Robertson and
                                                  BroadPath, Inc. n/k/a BroadPath LLC, a/k/a
                                                  BroadPath Health Care
 Case 2:21-cv-00771-KM-ESK Document 4 Filed 01/19/21 Page 2 of 3 PageID: 50




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


RICHARD M. ZELMA,                            :
                                             :
                      Plaintiff,             :
                                             :
               v.                            :
                                             : Civil Action No: 2:21-cv-00771
HEALTH MARKETS LLC; a/k/a                    :
HEALTH MARKETS INSURANCE                     :
AGENCY, INC. a/k/a, d/b/a                    :
INSPHERE INSURANCE                           : CERTIFICATE OF SERVICE
SOLUTIONS, INC.: and DARON                   :
ROBERTSON and BROADPATH                      :
INC. n/k/a BROADPATH, LLC, a/k/a             :
BROADPATH HEALTH CARE                        :
                                             :
                      Defendants.            :

       I certify that on the date indicated herein, I caused an original of defendants, Daron

Robertson and BroadPath, Inc. n/k/a BroadPath LLC, a/k/a BroadPath Health Care’s Entry of

Appearance to be filed electronically with the Clerk of the United States District Court for the

District of New Jersey. I also caused a copy of the above-referenced papers to be sent via

electronic mail to:

Richard M. Zelma, Pro Se Plaintiff
940 Blanch Avenue
Norwood, NJ 07648
E-mail: TCPALAW@optonline.net

Mallik N. Yamusah (N.J. No. 213972019)
HOGAN LOVELLS US LLP
390 Madison Avenue
New York, NY 10017
E-mail: mallik.yamusah@hoganlovells.com
Attorney for Defendant, HealthMarkets
Insurance Agency, Inc.
 Case 2:21-cv-00771-KM-ESK Document 4 Filed 01/19/21 Page 3 of 3 PageID: 51




       I certify that the foregoing statements made by me are true and accurate and that if any of

the foregoing statements made by me are willfully false, I am subject to punishment.


                                     THOMAS PASCHOS & ASSOCIATIONS, P.C.

                                     By:     /s/ Thomas Paschos
                                             Thomas Paschos, Esquire
                                             30 N. Haddon Avenue, Suite 200
                                             Haddonfield, NJ 08033
                                             (856) 354-1900
                                             tpaschos@paschoslaw.com
                                             Attorney for Defendants, Daron Robertson and
                                             BroadPath, Inc. n/k/a BroadPath LLC, a/k/a
                                             BroadPath Health Care
